Citation Nr: 1720035	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for kidney cancer or the residuals thereof, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from January 1966 to October 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015 the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

The Board remanded the case in September 2015 for additional development, and it now returns for further review.  

The Board notes that other issues have been recently appealed, but are not yet ripe for appellate review by the Board.  Issues addressed in a VA Form 9 in June 2016 are awaiting the scheduling of a Board hearing.  That request must be fulfilled prior to Board review.  38 C.F.R. § 20.700 (2016).  Additionally, in September 2016,    the Veteran filed a notice of disagreement (NOD) on a claim for service connection for atrophy of the pancreas.  This appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in   this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and that issue, along with the issues awaiting a Board hearing, will be the subject of a later Board decision(s), if ultimately necessary. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  Kidney cancer was not shown in service or for many years thereafter, and the most probative evidence of record is against a finding that his kidney cancer is related to his military service.

3.  Hypertension was not shown in service or for many years thereafter, and the most probative evidence of record is against a finding that his hypertension is related to his military service.  
	

CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for kidney cancer or the residuals thereof have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained and             the Veteran underwent VA examinations addressing both claimed disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all              the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors or cardiovascular renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137        (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Additionally, if a veteran was exposed to an herbicide agent during military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Kidney (renal) cancers and hypertension are not among the diseases listed in 38 C.F.R. § 3.309(e).  Accordingly, the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for application for either   of the appealed claims.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  However, when a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on the direct basis with proof of actual causation.       See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hypertension and kidney   cancer as a result of exposure to herbicides (e.g., Agent Orange) while in service    in Vietnam during the Vietnam Era.  As the Veteran's served in Vietnam during       the requisite time period, his exposure to herbicides is presumed.

As an initial matter, the Board notes that the Veteran has been diagnosed with kidney cancer and hypertension.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.

Service treatment records fail to show diagnoses or findings of kidney cancer          or hypertension.  The Veteran's blood pressure reading upon service separation examination in June 1969 was 124/78.

The first documented findings concerning the kidney were in the late 1980s or early 1990s.  The record is somewhat ambiguous as to whether polycystic kidney disease, with some findings in the late 1980s, is associated with the Veteran's kidney cancer.  The first documented findings of sustained elevated blood pressure or hypertension was in 1985.

As there is no competent evidence of kidney cancer or hypertension in service or within one year following discharge from service, competent evidence linking kidney cancer and hypertension with service is required to establish service connection for each of these claimed conditions.  

The Veteran has asserted that treating physicians over the years had told him that his kidney cancer and hypertension were caused by in-service exposure to herbicides. However, the Veteran has not submitted any such medical statements. In this regard, the Veteran has reported seeing numerous physicians, which is substantiated by the record, yet in his February 2016 submission he asserts, "All of my doctors have told me that my Multi cystic kidney disease and renal cancer is from exposure to Agent Orange [...]."  However, the record contains no such statements by physicians addressing an herbicide-related etiology of hypertension or kidney cancer. See AZ     v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that    the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Some medical practitioners, including VA examiners, do note the Veteran's assertion of a causal association to herbicide exposure, but such recitation of the Veteran's own theories, unenhanced by medical opinion, is not medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Similarly, the Veteran testified at his June 2015 hearing before the undersigned      that he developed hypertension shortly after service and that by 1975 it was highly elevated.  However, obtained private treatment records dating from 1982 to 1988 reflect that the Veteran was not diagnosed with hypertension until 1985, and that readings supporting that diagnosis were not close the highly elevated readings ("as high as 295/195," hearing transcript, p. 3) the Veteran asserted being present in 1975.  Thus, the Veteran's history of hypertension from shortly after service is contradicted by the objective medical record, undermining his credibility for such self-reported history.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (recognizing that credibility may be affected by,   among other factors, inconsistent statements, inconsistency with other evidence         of record, facial implausibility, bias, self- interest, and desire for monetary gain).    The Veteran also asserted that someone at VA had told him that renal cancer was "automatically considered" causally related to Agent Orange.  (Hearing transcript,    p. 6.) Notwithstanding the Veteran's assertion, as has already been noted, that is not the case.  See 38 C.F.R. § 3.309(e) (listing diseases associated with certain herbicide agents).  Moreover, the Veteran was advised of this fact by the undersigned Veterans Law Judge, and he was advised to submit medical opinions linking his kidney cancer and hypertension to his Agent Orange exposure.  However, no such opinions were ultimately submitted by the Veteran. 

To address whether the Veteran's hypertension and kidney cancer may be related to service on a direct basis, the Veteran was afforded a VA examination in December 2015.  That examiner noted that the Veteran separated from service in 1969 and was not diagnosed with hypertension until the 1980s.  The examiner further noted that the Veteran had gastroplasty in 1988 for weight reduction, that hypertension is very common in the population, and more common in obese patients.  The Veteran's history of elevated aldosterone in the 1980s was also noted to be a potential contributing factor for his hypertension.  Other risk factors were noted including sedentary lifestyle, advancing age, and being male.  The examiner opined that      the Veteran's other risk factors were "much more plausible" as causes of his hypertension than exposure in service to herbicides.  

The December 2015 VA nephrology examiner noted that the Veteran's right      renal cell carcinoma was diagnosed in 1994 and treated surgically in 1994, 2006, and 2012.  The examiner reviewed the Veteran's narrative of being treated for uncontrolled hypertension in the 1980s, of polycystic kidney disease, and of a kidney tumor reportedly then also found.  The Veteran presented his belief that the kidney cancer had been "building up" over the years since his stationing in-country in Vietnam.  However, the examiner opined that it was not at least as likely as not that the Veteran's kidney conditions, inclusive of polycystic kidney disease and renal cancer, were due to service because they did not occur until the late 1980s.  Regarding the claimed renal cancer, the examiner opined that it was not at least as likely as not related to exposure to herbicides in service because herbicide exposure was not among the many recognized risk factors for developing renal (kidney) cancer.  The examiner further noted based on current medical literature, that while occupational exposure to certain toxic compounds was associated with development of renal cancer, exposure to herbicides was not.

While the Veteran believes that his current kidney cancer and hypertension are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of kidney cancer and hypertension are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinions regarding the etiology of his current kidney cancer or the results thereof and hypertension are not competent medical evidence.  The Board finds the opinions of the VA examiners        to be significantly more probative than the Veteran's lay assertions, since they are competent medical evidence well-supported by both adequate rationales and the balance of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In summary, kidney cancer and hypertension were not shown in service or for many years thereafter.  Additionally, there is no competent evidence suggesting these diseases are related to herbicide exposure in service, and there is no evidence suggesting these diseases of the Veteran are otherwise related to service.  Thus, the preponderance of the evidence is against the claims, and service connection    for kidney cancer or the residuals thereof and for hypertension is denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  55-57 (1990).



ORDER

Service connection for kidney cancer or the residuals thereof is denied.

Service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


